Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: frequency range 142 (para. 24).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 is objected to because of the following informalities:  “s” lacks antecedent basis. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0281614) in view of Srinivasa et al. (US 2012/0087436) and Oh et al. (US 2012/0314802). For dependent claims herein, the motivation to combine is the same as the parent claim unless otherwise noted.
Regarding claim 1, Chen discloses a method comprising: determining an effective bandwidth in each frequency segment of a frequency range (figs. 4A-4B and 10; paras. 66, 83, 89 (especially last sentence), 91 and 94), wherein the effective bandwidth excludes bandwidth of one or more punctured subchannels in a respective frequency segment (paras. 83, 89, 91 and 94; note: punctured RUs and/or sub-bands of a frequency segment); encoding the bits based on the effective bandwidth of each frequency segment (para. 82, especially last sentence; para. 84, especially first sentence; paras. 88-89; note: LDPC encoder based on effective bandwidth as related to puncturing); parsing the encoded bits to one or more streams (paras. 91, 106, 115 and 127); parsing the encoded bits of a stream to the one or more frequency segments (paras. 82 and 87-88 and 94; note: parsing bits into different frequency segments), wherein the parsing of the encoded bits of the stream comprises allocating a first number of encoded bits to a first frequency segment and allocating a second number of encoded bits to a second frequency segment (paras. 94 (especially penultimate sentence) and 115; note: a larger bandwidth segment receives a larger number of bits), wherein the first number is based on the effective bandwidth of the first frequency segment and the second number is based on the effective bandwidth of the second frequency segment (paras. 91 and 94; paras. 115-153, especially, paras. 115 and 153; note: parsing 1:1 for unequal segments (i.e., larger and smaller segments where the larger segment is punctured and effectively equal in bandwidth to the smaller segment), and 1:2 parsing for different size segments having different effective bandwidths; fig. 10).
However, Chen fails to disclose but Srinivasa teaches obtaining from a media access control (MAC) processing circuitry a data unit comprising bits to transmit over one or more frequency segments in a frequency range (fig. 1, items 18 and 20; fig. 4, items 412 and 416; fig. 8, items 802 and 806), modulating the encoded bits allocated to each frequency segment based on constellation points of a constellation (item 424x; para. 32; note: modulate as translating the bits to constellation points); and mapping signals representative of the constellation points to subcarriers of the respective frequency segment for transmission over the frequency range (item 424x and/or 436; para. 32, first sentence and para. 45, first sentence). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have obtaining from a media access control (MAC) processing circuitry a data unit comprising bits to transmit over one or more frequency segments in a frequency range, modulating the encoded bits allocated to each frequency segment based on constellation points of a constellation; and mapping signals representative of the constellation points to subcarriers of the respective frequency segment for transmission over the frequency range in the invention of Chen. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, facilitating data transmission or providing physical structure to facilitate data transmission as is known in the art (Chen, para. 80; Srinivasa figs. 1, 4 and 8; paras. 32 and 45; para. 48, first sentence; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Further, Chen fails to disclose allocating a first number of consecutive encoded bits to a first frequency segment and allocating a second number of consecutive encoded bits to a second frequency segment. Srinivasa discloses having a consecutive number of encoded bits for a frequency segment (figs. 7B; note: groups of two consecutive bits per stream; para. 53; fig. 8, items 802 and 806). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have allocating a first number of consecutive encoded bits to a first frequency segment and allocating a second number of consecutive encoded bits to a second frequency segment in the invention of Chen. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a number of consecutive bits based on codewords and/or modulation used (Chen, para. 115; Srinivasa, figs. 7B and 8; para. 53; Oh, fig. 8 and para. 94; note: the combination provides an equal or unequal number of consecutive bit groupings allocated to the segments of equal or unequal size with respect to puncturing); MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 2, Chen in view of Srinivasa and Oh teaches and makes obvious the method of claim 1, wherein allocating the first number of consecutive encoded bits comprises allocating the first number proportional to the effective bandwidth of the first frequency segment and allocating the second number of consecutive encoded bits comprises allocating the second number proportional to the effective bandwidth of the second frequency segment (Chen, para. 115; Srinivasa, para. 53, Oh, para. 94).  
Regarding claim 3, Chen in view of Srinivasa and Oh teaches and makes obvious the method of claim 1, wherein allocating the first number of consecutive encoded bits comprising allocating the first number which is a multiple of s bits, where the multiple is based on a number of subchannels of the first frequency segment which is not punctured (Chen, para. 115; note: s=1 where the multiple is based on a number of subchannels not punctured - fig. 4A, item 400c and fig. 10; paras. 115 and 153, note: different size segments having the same multiple, e.g., a 160 MHz segment having only one 80 MHz subchannel not punctured - para. 89, especially last sentence, and para. 94, especially first sentence; Srinivasa, para. 53, Oh, para. 94).  
Regarding claim 4 (as understood), Chen in view of Srinivasa and Oh teaches and makes obvious the method of claim 1 (claim 3), wherein s is based on a number of bits of one of the constellation points in the constellation (Chen, para. 115; Srinivasa, para. 53, Oh, para. 94 and fig. 8; note: segment modulation types having constellations with different number of bits per symbol and a different number of consecutive bits allocated).  
Regarding claim 5, Chen in view of Srinivasa and Oh teaches and makes obvious the method of claim 1, wherein the first frequency segment and the second frequency segment each comprise only one subchannel (Chen, figs. 4A, 4B and 10; note: unused SB); wherein no bits are allocated to the first frequency segment in response to the one subchannel of the first frequency segment being punctured and s bits are allocated to the first frequency segment in response to the one subchannel of the first frequency segment not being punctured (Chen, para. 115; Srinivasa, figs. 7B and 8; para. 53; Oh, fig. 8 and para. 94).  
Regarding claim 6, Chen in view of Srinivasa and Oh teaches and makes obvious the method of claim 1, wherein the puncturing of the subchannel comprises puncturing of one or more of the subcarriers of the subchannel (paras. 15, 49 and 72; note: RUs as subcarriers; paras. 83 and 89, each especially last sentence; note: punctured RUs).  
Regarding claim 7, Chen in view of Srinivasa and Oh (as cited above) fails to teach and makes obvious the method of claim 1, wherein the data unit is a protocol service data unit (PSDU) received from the media access layer. However, in an additional embodiment Oh discloses this feature (fig. 1; para. 46). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the data unit as a protocol service data unit (PSDU) received from the media access layer in the invention of Chen in view of Srinivasa and Oh (as cited in claim 1 above). The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, provide a standardized or well-known data format for communication (Chen, para. 82; Srinivasa, fig. 1 and paras. 21 and 48; Oh, fig. 1 and para. 46; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 8, Chen in view of Srinivasa and Oh teaches and makes obvious the method of claim 1, wherein allocating the first number of consecutive encoded bits and allocating the second number of consecutive encoded bits comprises allocating the first number and allocating the second number in one or more rounds over the frequency segments of the frequency range based on a round robin process (Chen, paras. 115 and 153; Srinivasa, figs. 7B and 8; para. 53; Oh, fig. 8 and para. 94; note: groups of consecutive bits are assigned to segments in a round robin process).  
Regarding claim 9, Chen in view of Srinivasa and Oh teaches and makes obvious the method of claim 1, wherein the first frequency segment has one or more punctured subchannels and the second frequency segment does not have a punctured subchannel, the method further comprises parsing unallocated bits of the encoded bits to the second frequency segment and a third frequency segment of the frequency range without punctured subchannels and not to the first frequency segment (Chen, figs. 4A, 4B and 10; note: unused SB; paras. 115, 153 and 156; note: assigning unallocated bits to larger segments; Srinivasa, figs. 7B and 8; para. 53; Oh, fig. 8 and para. 94).  
Regarding claim 10, Chen in view of Srinivasa and Oh teaches and makes obvious the method of claim 9, wherein parsing unallocated bits comprises parsing to the second frequency segment and third frequency segment based on a round robin process (Chen, paras. 115, 153 and 156; note: assigning unallocated bits to larger segments; Srinivasa, figs. 7B and 8; para. 53; Oh, fig. 8 and para. 94; note: groups of consecutive bits are assigned to segments in a round robin process).  
Regarding claim 11, these limitations are rejected on the same grounds as the method of claim 1 above. In addition, Chen in view of Srinivasa discloses a wireless device (Chen, figs. 1-2; paras. 34-38) comprising (Srinivasa, fig. 1): a media access control (MAC) processing circuitry; a physical layer processing circuitry which includes a data parser (Srinivasa, fig. 4) and a transceiver; the data parser configured to (Srinivasa, paras. 21 and 26; para. 63, last sentence) perform the method of claim 1 above. The motivation for the combination is the same as noted in claim 1 above. 
Regarding claims 12-19, these limitations are rejected on the same grounds as claims 2-9 above, respectively. 
Regarding claim 20, Chen discloses a method comprising: determining an effective bandwidth in each frequency segment of a frequency range (figs. 4A-4B and 10; paras. 66, 83, 89 (especially last sentence), 91 and 94), wherein the effective bandwidth excludes bandwidth of one or more punctured subchannels in a respective frequency segment (paras. 83, 89, 91 and 94; note: punctured RUs and/or sub-bands of a frequency segment); encoding the bits based on the effective bandwidth of each frequency segment (para. 82, especially last sentence; para. 84, especially first sentence; paras. 88-89; note: LDPC encoder based on effective bandwidth as related to puncturing); parsing the encoded bits to one or more streams (paras. 91, 106, 115 and 127); parsing the encoded bits of a stream to the one or more frequency segments (paras. 82 and 87-88 and 94; note: parsing bits into different frequency segments), wherein the parsing of the encoded bits of the stream comprises allocating a first number of encoded bits to a first frequency segment and allocating a second number of encoded bits to a second frequency segment (paras. 94 (especially penultimate sentence) and 115; note: a larger bandwidth segment receives a larger number of bits), wherein the first number is allocated proportional to the effective bandwidth of the first frequency segment and the second number is allocated proportional to the effective bandwidth of the second frequency segment (paras. 91 and 94; paras. 115-153, especially, paras. 115 and 153; note: parsing 1:1 for unequal segments (i.e., larger and smaller segments where the larger segment is punctured and effectively equal in bandwidth to the smaller segment), and 1:2 parsing for different size segments having different effective bandwidths; fig. 10)].
However, Chen fails to disclose but Srinivasa teaches obtaining from a media access control (MAC) processing circuitry a data unit comprising bits to transmit over one or more frequency segments in a frequency range (fig. 1, items 18 and 20; fig. 4, items 412 and 416; fig. 8, items 802 and 806), modulating the encoded bits allocated to each frequency segment based on constellation points of a constellation (item 424x; para. 32; note: modulate as translating the bits to constellation points); and mapping signals representative of the constellation points to subcarriers of the respective frequency segment for transmission over the frequency range (item 424x and/or 436; para. 32, first sentence and para. 45, first sentence). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have obtaining from a media access control (MAC) processing circuitry a data unit comprising bits to transmit over one or more frequency segments in a frequency range, modulating the encoded bits allocated to each frequency segment based on constellation points of a constellation; and mapping signals representative of the constellation points to subcarriers of the respective frequency segment for transmission over the frequency range in the invention of Chen. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, facilitating data transmission or providing physical structure to facilitate data transmission as is known in the art (Chen, para. 80; Srinivasa figs. 1, 4 and 8; paras. 32 and 45; para. 48, first sentence; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Further, Chen fails to disclose allocating a first number of consecutive encoded bits to a first frequency segment and allocating a second number of consecutive encoded bits to a second frequency segment in one or more rounds over the frequency segments of the frequency range in a round robin process. Srinivasa discloses having a consecutive number of encoded bits for frequency segments in one or more rounds over the frequency segments of the frequency range in a round robin process (figs. 7B; note: groups of two consecutive bits per stream; para. 53; fig. 8, items 802 and 806). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have allocating a first number of consecutive encoded bits to a first frequency segment and allocating a second number of consecutive encoded bits to a second frequency segment in one or more rounds over the frequency segments of the frequency range in a round robin process in the invention of Chen. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a number of consecutive bits based on codewords and/or modulation used (Chen, para. 115; Srinivasa, figs. 7B and 8; para. 53; Oh, fig. 8 and para. 94; note: the combination provides an equal or unequal number of consecutive bit groupings allocated to the segments of equal or unequal size with respect to puncturing); MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462